Per Curiam.

This is an appeal from a judgment for damages for the breach of a contract for the transportation of children to school. For many years respondent performed such service for the appellant Board pursuant to a written contract which was extended from time to time. The terms of it were ambiguous and the Board contended that it expired in 1952, which respondent denied. The Board refused to comply with the contract agreeably to respondent’s construction of it and he brought this action. The court submitted the issue of the date of the termination of the contract to the jury which found in favor of respondent and returned verdict, the amount of which is not questioned in the appeal. The usual defensive motions were overruled.
Substituted counsel have presented the appeal upon printed brief, without oral argument. It is said in it with respect to the exceptions taken by the predecessor counsel: “It will therefore be seen that an examination of the testimony and exhibits will be necessary in the light of the exceptions in the consideration of the appeal, and we therefore respectfully submit the same to the court.” This is not argument of the exceptions and they must be deemed to have been abandoned.
The brief then proceeds to argue that under sections 21-837 and 21-838 of the Code of 1952 the State Educational Finance Commission “took over” all school bus transportation, operation and contracts, and as*416serts: “We contend that the State Educational Finance Commission took over all such contracts and the appellants are in no wise liable, hence the exceptions claiming contract expiration and nonliability of appellant are applicable.” Search of the record discloses that this position was not taken in the answer or at any stage of the trial or in the motions for judgment n. o. v. and new trial, hence it is unavailable upon appeal.
Judgment affirmed.